DETAILED ACTION
This action is in response to amendments received on 8/2/2022. Claims 1-20 were previously pending.  Claims 1-5, 7-9, 14-15 and 17-20 have been amended and claim 6 canceled. A complete action on the merits of claims 1-5 and 7-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). 
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Terminal Disclaimer
The terminal disclaimer filed on 8/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,911,439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 2, 15 and 17-20 are objected to because of the following informalities:
“wherein providing instructions to the user comprises providing instructions for use, said instructions for use being recorded on a tangible medium” in claims 2 and 15 should be amended to recite --wherein providing the instructions to the user comprises providing  --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,610,283. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a method of providing an instrument to a user and specific instructions to the user to perform the method; however, the current pending claims are specific to providing instructions to the user for performing a procedure to decrease mucus production in lungs of a subject as oppose to a general treatment of the lung tissue as claimed in U.S. Patent No. 10,610,283.

Allowable Subject Matter
Although proving an instrument to a user and instructions to use the instrument is broadly known in the art, due to the specific nature of the instructions causing the method step to be directed to a specific treatment procedure, claims 1-5 and 7-20 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action and address the double patenting rejections above. 
The closest prior art, cited in the IDS dated 2/22/2021, is Truckai (US Pub. No. 2003/0018327) teaching methods of minimally invasive lung surgery including all of the claimed steps except for wrapping the distal section of an instrument (wherein an energy emitter is positioned as earlier in the claim recited) around an airway of a bronchial tree to position the energy emitter with respect to nerve tissue along the airway to damage the nerve tissue using the energy emitter while it is positioned outside of the airway as in claim 1 and wrapping a distal section of an instrument around an airway of a bronchial tree of a subject such that the distal section is positioned to damage nerve tissue of the bronchial tree to deliver energy to a first portion of the bronchial tree using the instrument to substantially inhibit nervous system signals from traveling to a second portion of the bronchial tree as in claim 14.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3-5, 7-14 and 16-20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,610,283 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of non-statutory double patenting rejection is made over U.S. Patent No. 10,610,283.
A phone call was made on 8/9/2022 explaining the double patenting issue to attorney Daidre Burgess requesting a terminal disclaimer to be filed; however, no terminal disclaimers were received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794